Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about August 25, 2005, which, upon appellant’s admission that he had violated the terms of his probation, revoked his probation and placed him with the Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court properly placed appellant with the Office of Children and Family Services following his admitted violation of probation. This constituted the least restrictive alternative consistent with the needs of appellant and the community, and it was a proper exercise of discretion (see Matter of Katherine W., 62 NY2d 947, 948 [1984]). The court properly considered and rejected the written recommendation of appellant’s therapist, which involved paroling appellant to his mother and grandmother, and the circumstances did not warrant a hearing (see Matter of Vincent B., 239 AD2d 925 [1997]). The underlying incident was a serious sex offense committed against a young child, and the record firmly establishes that appellant’s mother and grandmother were unable to provide appellant with proper supervision. Concur—Buckley, P.J., Andrias, Marlow, Nardelli and Catterson, JJ.